In re: Frances Louise King applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 184 So.2d 583. Writ of review issued 249 La. 386, 186 So.2d 631.
MOTION TO -DISMISS
The motion of the plaintiff-appellant and ' defendant-appellee ' through undersigned counsel in the above entitled and numbered proceeding, respectfully shows that:
I. -
The above, matter which is presently before'this Honorable Court under a Writ of.'Review issued on the 7th day o'f june, 1966¡t'has- no.w-been amicably settled and compromised between the parties.
'Wherefore',' movers pray that'the above' niáttér"'bé dismissed _ with prejudice at plaintiff-app'ellant’s cost'.'
ORDER OF DISMISSAL
The above and foregoing motion of the respective parties in this cause having been considered, and this Court having been fully advised in the premises:
It is ordered that the Motion to Dismiss be and the same is hereby granted and the Writ of Review previously issued herein be vacated and set aside.
It is further ordered that the appeal taken by the plaintiff-appellant in this cause be dismissed with prejudice at plaintiff-appellant’s cost.